UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 8, 2015 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in Charter) Nevada 001-32491 11-2238111 (State of other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 3475 Victory Boulevard Staten Island, New York (Address of principal executive offices)(Zip Code) (718) 832-0800 (Issuer’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On April 8, 2015, Coffee Holding Co., Inc. (“Coffee Holding”) held its Annual Meeting of Stockholders (the “Annual Meeting”).The matters voted on at the Annual Meeting were: (1) the election of directors and (2) the ratification of the appointment of Marcum LLP as our independent registered public accounting firm for our fiscal year ending October 31, 2015.The final voting results were as follows: 1.The election of each of Daniel Dwyer, Andrew Gordon and Barry Knepper to hold office for a term of three years, until his successor is duly elected and qualified or he is otherwise unable to complete his term. The votes were cast for this matter as follows: Nominees Votes For Votes Withheld Broker Non-Votes Daniel Dwyer Andrew Gordon Barry Knepper 2.The proposal to ratify the appointment of Marcum LLP as the Company’s independent registered public accounting firm for our fiscal year ending October 31, 2015 was approved based upon the following votes: Votes For Votes Withheld Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 8, 2015 COFFEE HOLDING CO., INC. By: /s/ Andrew Gordon Andrew Gordon President and Chief Executive Officer
